DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
It appears that claim 5 is meant to be an independent claim because claim 5 is defining a sewing machine while claim 1 is defining a needle plate.  Accordingly, the examiner suggests removing the dependency statement from claim 5 (“according to claim 1”) and inserting, in written form, all of the claim limitations of the needle plate from claim 1 within the claim itself in in to avoid any confusion.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1-4 are rejected under 35 U.S.C. 112(b) because the metes and bounds of the claimed invention (particularly the claimed needle plate) are unclear.  Note that within independent claim 1, the applicant is only claiming a needle plate, not a combination of a needle plate and a cutwork blade or a sewing machine comprising a needle plate and additional structure.  Even though reciting functional uses of the needle plate in relation to other aspects of the sewing machine is accepted; trying to define the structure of the needle plate and needle plate hole using structure of the sewing machine and/or cutwork blade renders the respective claim(s) indefinite.  For example, regarding claim 2, the metes and bounds of the claimed “gap” are unclear because the gap is defined by both the needle plate hole and the cutwork blade; however the cutwork blade is not a component of the needle plate and therefore is not a structural aspect of the claimed invention?  Regarding claim 3, the recitation defining “a linear shape” of the hole-side cutting side of the needle plate hole as “corresponding to the blade-side cutting side” of the cutwork blade is also indefinite because the cutwork blade is not a structural part of the claimed needle plate.  Regarding claim 4, the recitation defining the plurality of sides of the polygonal shape of the needle plate hole as having “the same shape as the blade-side cutting shape” is similarly indefinite because the cutwork blade is not a structural part of the claimed needle plate. Additionally, because claims 1-4 are full of recitations defining the structure of the cutwork blade and the sewing machine itself, it is unclear if the applicant means to claim only a needle plate.  Is the applicant trying to claim a sewing machine or a combination 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAKUMA et al. (US 2005/0211145 A1).
Regarding claims 1 and 2, SAKUMA discloses a needle plate of a sewing machine comprising a needle plate body (101) fully capable of being provided below a needle bar that is moved up and down (note that needle hole 101a, wherein a needle is inserted, is located on needle plate 101) (Figures 1-2).  SAKUMA discloses a needle plate hole (101a) being formed in the needle plate body (101) (Figures 1-2).  SAKUMA discloses the needle plate hole (101a; rectangular with curved ends) including a hole-side cutting side (one of the center straight portions of the rectangular shape of 101a) and a relief portion (the remaining portion defined within the rectangular shape; particularly the sections within the curved ends of 101a) (Figures 1-2).  Note that the 
Regarding claim 3, SAKUMA discloses the hole-side cutting side having a linear shape (middle straight side of rectangular shape of 101a) and the relief portion (portions of 101a as defined within the curved ends thereof) having a curved shape (Fig. 2).  Note that the remainder of the claim is considered purely functional language containing no further limiting structure.  Because SAKUMA discloses all the structure as claimed by the applicant, SAKUMA is considered fully capable of providing the claimed function.  Additionally, please note the 35 U.S.C. 112(b) rejection above.  

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SZTARI (US 3,765,350).
Regarding claims 1 and 2, SZTARI discloses a needle plate of a sewing machine comprising a needle plate body (28) being provided below a needle bar (4) that is moved up and down (Figures 1 and 11).  SZTARI discloses a needle plate hole (35 or 36) being formed in the needle plate body (28) (Figure 11).  SZTARI discloses the needle plate hole (35 or 36) including a hole-side cutting side (one of the straight sides thereof) and a relief portion (one of the open spaces toward the ends thereof) (Figure 
Regarding claim 4, SZTARI discloses the needle plate hole (35 or 36) being formed in a polygonal shape (35 is a rectangle with straight sides) (36 includes 6 straight sides) configured by a plurality of sides wherein the hole-side cutting side is one of the plurality of sides (Fig. 11).  SZTARI discloses the relief portion being configured by the remaining sides of the plurality of sides of the needle plate hole (Fig. 11).  Note that the remainder of the claim is considered purely functional language containing no further limiting structure.  Because SZTARI discloses all the structure as claimed by the applicant, SZTARI is considered fully capable of providing the claimed function.  Additionally, please note the 35 U.S.C. 112(b) rejection above.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA et al. (US 2014/0290550 A1) in view of SAKUMA et al. (US 2005/0211145 A1).
HASEGAWA discloses a sewing machine comprising a needle plate wherein the needle plate includes a needle plate body (5) provided below a needle bar (6) that is moved up and down (Figures 1-3).  HASEGAWA discloses a needle plate hole (as seen in figure 2) which is formed in the needle plate body (5), and into which a blade portion (89) of a cutwork blade (8) attached to a lower end portion of the needle bar is fully capable of being inserted (Figures 1-4).  Based on figure 2 of HASEGAWA, it appears that the needle plate hole is an elongated slot as common in the art.  Regardless, it is considered old and known in the art for a needle plate hole of a needle plate to comprise an elongated slot in order to accept needles of different sizes and shapes while also allowing for movement and an alignment tolerance.  SAKUMA discloses a needle plate (101) comprising a needle plate hole (101a) in a rectangular elongated shape having curved ends (Figures 1-2).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the needle plate hole of HASEGAWA with an elongated rectangular slot having curved ends, in light of the teachings of SAKUMA and common knowledge in the art, in order to accept needles of different sizes and shapes while also allowing for movement and an alignment tolerance.  Note that one of the straight sides of the rectangular shape of the needle plate hole (101a) of SAKUMA can be interpreted as “a hole-side cutting side” and one of the interior portions of the needle plate hole (101a) of SAKUMA within the 

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that all of US 2010/0175601, US 2001/0039907, US 4,969,409, US 3,313,259, US 2010/0192824, US 4,353,158 and US 660,617 disclose needle plates having needle plate holes of different sizes and shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732